                                  UNITED STATES DISTRICT COURT
                                FOR THE WESTERN DISTRICT OF TEXAS
                                         WACO DIVISION


       TRANSCEND SHIPPING SYSTEMS, LLC,
               Plaintiff,
                                                             Case No. 6:21-cv-560
                     v.
                                                             JURY TRIAL DEMANDED
       CARRIER GLOBAL
       CORPORATION,
                Defendant.


                          ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT

            Transcend Shipping Systems, LLC (“Transcend”) hereby files this Original Complaint for Patent

     Infringement against Carrier Global Corporation (“Defendant” and “Carrier”), and alleges, upon

     information and belief, as follows:

                                               THE PARTIES

1.      Transcend is a limited liability company organized and existing under the laws of the State of

        Florida with its principal place of business at 600 S. Dixie Highway, Suite 605, West Palm Beach,

        Florida 33401.

        Upon information and belief, Carrier Global Corporation is a corporation organized and existing

        under the laws of the state of Delaware with its principal office at 13995 Pasteur Boulevard, Palm

        Beach Gardens, Florida 33418.

                                           JURISDICTION AND VENUE

2.      Subject matter jurisdiction is proper under 28 U.S.C. §§ 1331, 1332, 1338, and 1367.




     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 1
3.      The Court has personal jurisdiction under the Texas Long Arm Statute and the Due Process Clause

        of the U.S. Constitution over Carrier because they are present within or have minimum contacts

        within the State of Texas, including the Western District of Texas.

4.      Carrier has sought protection and benefit from the laws of the State of Texas; Carrier regularly

        conducts business within the State of Texas and within the Western District of Texas; and Plaintiff’s

        cause of action arises directly from Carrier’s business contacts and other activities in the State of

        Texas and in the Western District of Texas. More specifically, Carrier, directly and/or through

        intermediaries, ship, distribute, use, offer for sale, sell, and/or advertise products and services in the

        United States, the State of Texas, and the Western District of Texas including but not limited to the

        Accused Instrumentalities as detailed below. Upon information and belief, Carrier has committed

        patent infringement in the State of Texas and in the Western District of Texas. Carrier solicits and

        has solicited customers in the State of Texas and in the Western District of Texas. Carrier has paying

        customers, who are residents of the State of Texas and the Western District of Texas, who each use

        and have used the Carrier’s products and services in the State of Texas and in the Western District of

        Texas.

5.      As an example, Carrier has an office in San Antonio, Texas is also actively recruiting for positions in

        San Antonio. (See Figures 1-3 below).




     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 2
                                             Figure 11




                                             Figure 22



1
 Source, as visited on May 24, 2021: https://www.carrier.com/commercial/en/us/service/tx/san-
antonio/


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                             PAGE | 3
                                                    Figure 33

6.       Upon information and belief, the registered agent for Carrier in Texas is C T Corp System at 1999

         Bryan St., Ste. 900, Dallas, Texas 75201-3136.

7.       Venue is proper pursuant to 28 U.S.C. §§ 1391 and 1400(b).

                                               PATENTS-IN-SUIT

8.       Transcend Shipping Systems, LLC is the sole and exclusive owner, by assignment, of U.S. Patent

         Nos. 7,253,731 (“the ’731 Patent”); 7,482,920 (“the ’920 Patent”); 9,847,029 (“the ’029 Patent”);



     2
      Source, as visited on May 24, 2021: https://jobs.carrier.com/job/san-antonio/service-account-
     manager/29289/7027626912
     3
      Source, as visited on May 24, 2021: https://jobs.carrier.com/job/san-antonio/building-automation-
     sales-representative/29289/7963210048


     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 4
        10,181,109 (“the ’109 Patent”); and 10,796,268 (“the ’268 Patent”) (hereinafter collectively referred

        to as “the Transcend Patents”).

9.      The Transcend Patents are valid, enforceable, and were duly issued in full compliance with Title 35

        of the United States Code.

10.     The Transcend Patents each include numerous claims defining distinct inventions.

11.     The priority date of each of the Transcend Patents is at least as early January 23, 2001. As of the

        priority date, the inventions as claimed were novel, non-obvious, unconventional, and non-routine.

12.     Plaintiff alleges infringement on the part of Carrier of each of the Transcend Patents.

13.     The ’731 Patent relates generally to an apparatus, including a shipment conveyance device,

        associated with a shipment, which is a shipping a container, pallet, or tote, a memory device, located

        at the shipment conveyance device, in which information regarding the shipment is stored, a global

        positioning device, located at the shipment conveyance device, which determines a position or

        location of the shipment conveyance device, a processing device which processes information

        regarding the shipment and/or shipment conveyance device in response to an occurrence of an event

        or in response to a request for information and generates a message containing information regarding

        the position or location of the shipment conveyance device and information regarding the occurrence

        of an event, a status of the shipment, a shipment temperature, or an impact or force on the shipment

        conveyance device, and a transmitter, located at the shipment conveyance device, which transmits

        the message to a communication device. See Abstract, ’731 Patent.

14.     The ’920 Patent relates generally to an apparatus, including a shipment conveyance device which is

        a shipping container, pallet, piece of luggage, or tote, a memory device located in, on, or at, the

        shipment conveyance device which stores information regarding the shipment conveyance device, a

        global positioning device located in, on, or at, the shipment conveyance device which determines a




     ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 5
      position or location of the shipment conveyance device, a processing device which processes

      information regarding the shipment conveyance device in response to an occurrence of an event or a

      request for information and which generates a message containing information regarding the position

      or location of the shipment conveyance device and information regarding the occurrence of an event,

      a status of a shipment or transportation involving the shipment conveyance device, a temperature, or

      an impact or force on the shipment conveyance device, and a transmitter located in, on, or at, the

      shipment conveyance device which transmits the message to a communication device. See Abstract,

      ’920 Patent.

15.   The ’029 Patent relates generally to an apparatus, including a shipment conveyance device which is

      a shipping container, pallet, or piece of luggage, a memory device located in, on, or at, the shipment

      conveyance device which stores information regarding the shipment conveyance device, a global

      positioning device which determines a position or location of the shipment conveyance device, a

      processing device which processes information regarding the shipment conveyance device in

      response to an occurrence of an event or a request for information and which generates a message

      containing information regarding the position or location of the shipment conveyance device and

      information regarding the occurrence of an event, a status of a shipment or transportation involving

      the shipment conveyance device, a temperature, or an impact or force on the shipment conveyance

      device, and a transmitter located in, on, or at, the shipment conveyance device which transmits the

      message to a communication device. See Abstract, ’029 Patent.

16.   The ’109 Patent relates generally to an apparatus, including a shipment conveyance device, wherein

      the shipment conveyance device is a shipping container, pallet, or piece of luggage; a receiver; a

      global positioning device which is located in, on, or at, the shipment conveyance device and which

      determines a position or location of the shipment conveyance device; a processor which generates a




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 6
      message in response to an occurrence of an event or in response to a request for information

      regarding the shipment conveyance device, wherein the request for information is automatically

      received by the receiver, wherein the message contains information regarding a position or location

      of the shipment conveyance device; and a transmitter which is located in, on, or at, the shipment

      conveyance device and which transmits the message to a communication device associated with an

      owner of the shipment conveyance device or an individual authorized to receive the message. See

      Abstract, ’109 Patent.

17.   The ’268 Patent relates generally to an apparatus, including a shipment conveyance device which is

      a shipping container, a pallet, or a piece of luggage; a global positioning device, located in, on, or at,

      the shipment conveyance device, which determines a position or location of the shipment

      conveyance device; a processor which generates a message in response to an occurrence of an event

      or in response to a request for information regarding the shipment conveyance device which request

      is automatically received by a receiver, and which message contains information regarding a

      shipment of the shipment conveyance device; and a transmitter, located in, on, or at, the shipment

      conveyance device, which transmits the message to a communication device associated with an

      owner of the shipment conveyance device or an individual authorized to receive the message. See

      Abstract, ’268 Patent.

18.   The claims of the Transcend Patents are not drawn to laws of nature, natural phenomena, or abstract

      ideas. Although the systems and methods claimed in the Transcend Patents are ubiquitous now (and,

      as a result, are widely infringed), the specific combinations of elements, as recited in the claims, was

      not conventional or routine at the time of the invention.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 7
19.   The ’731 Patent was examined by Primary United States Patent Examiner Van T. Trieu. During the

      examination of the ’731 Patent, the United States Patent Examiner searched for prior art in the

      following US Classifications: 340/539.13, 340/568.1 and 340/572.1.

20.   After conducting searches for prior art during the examination of the ’731 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the searches: (i) US 3,669,288, 06/1972, Young; (ii) US 5,317,323, 05/1994, Kennedy et al.;

      (iii) “Envirokare announces letter of intent with Electroship . . .” 2 page Envirokare press release

      dated Jul. 25, 2000”; (iv) US 5,825,283, 10/1998, Camhi; (v) US 6,044,990, 04/2000, Palmeri; (vi)

      US 6,464,142, 10/2002, Denenberg et al.; (vii) US 2002/0017996, 02/2002, Niemiec; (viii) FR

      2816434, 05/2002, Touzet; (ix) US 5,877,707, 03/1999, Kowalick; (x) US 5,917,405, 06/1999, Joao;

      (xi) US 5,917,434, 06/1999, Murphy; (xii) US 6,046,678, 04/2000, Wilk; (xiii) US 6,148,291,

      11/2000, Radican; (xiv) US 6,281,797, 08/2001, Forster et al.; (xv) US 6,292,828, 09/2001,

      Williams; (xvi) US 6,332,098, 12/2001, Ross et al.; (xviii) US 6,474,927, 11/2002, McAdams et al.;

      (xix) US 6,542,076, 04/2003, Joao; (xx) US 6,542,077, 04/2003, Joao; (xxi) US 6,549,130, 04/2003,

      Joao; (xxii) US 6,587,046, 07/2003, Joao; (xxiii) US 6,610,954, 08/2003, Takizawa; (xxiv) US

      6,844,473, 01/2005, Quinlin et al.; (xxv) US 2002/0016655, 02/2002, Joao; (xxvi) US

      2002/0049622, 04/2002, Lettich et al.; (xxvi) US 2002/0049622, 04/2002, Lettich et al.; (xxvii) US

      2002/0116318, 08/2002, Thomas et al.; (xxviii) US 2002/0121969, 09/2002, Joao; (xxix) US

      2002/0198774, 12/2002, Weirich; (xxx) US 2003/0009361, 01/2003, Hancock et al.; (xxxi) US

      2003/0016130, 01/2003, Joao; (xxxii) US 2003/0067541, 04/2003, Joao; (xxxiii) US 2003/0071899,

      04/2003, Joao; (xxxiv) US 2003/0084125, 05/2003, Nagda et al.; (xxxv) US 2003/0193404, 10/2003,

      Joao; (xxxvi) US 2003/0206102, 11/2003, Joao; (xxxvii) US 2004/0160319, 08/2004, Joao; (xxxviii)

      US 2004/0230601, 11/2004, Joao; (xxxix) US 2005/0171835, 08/2005, Mook et al.; (xxxx) US




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 8
      2005/0248444, 11/2005, Joao; (xxxxi) “Technology Executive . . . joins Envirokare as president and

      Director”, 2 page Envirokare press release dated Sep. 5, 2000; and (xxxxii) “Envirokare Tech Inc.

      announces additions to advisory board”, 3 page Envirokare press release dated Sep. 7, 2000.

21.   After giving full proper credit to the prior art and having conducted a thorough search for all relevant

      art and having fully considered the most relevant art known at the time, the United States Patent

      Examiner allowed all of the claims of the ’731 Patent to issue. In so doing, it is presumed that

      Examiner Trieu used his or her knowledge of the art when examining the claims. K/S Himpp v.

      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that Examiner

      Trieu has experience in the field of the invention, and that the Examiner properly acted in

      accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

22.   The ’731 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology and

      business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd., United Parcel

      Services of America, American Airlines and NEC Corp.

23.   The ’920 Patent was examined by Primary United States Patent Examiner Van T. Trieu. During the

      examination of the ’920 Patent, the United States Patent Examiner searched for prior art in the

      following US Classifications: 340/539.11, 340/568.1 and 340/572.1.

24.   After conducting searches for prior art during the examination of the ’731 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the searches: (i) US 5,825,283, 10/1998, Camhi; (ii) US 6,046,678, 04/2000, Wilk; (iii) US

      6,148,291, 11/2000, Radican; (iv) US 6,323,782, 11/2001, Stephens et al.; (v) US 6,429,810,

      08/2002, De Roche; (vi) US 6,610,954, 08/2003, Takizawa; (vii) US 6,745,027, 06/2004, Twitchell,

      Jr.; and (viii) US 6,882,269, 04/2005, Moreno.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 9
25.   After giving full proper credit to the prior art and having conducted a thorough search for all relevant

      art and having fully considered the most relevant art known at the time, the United States Patent

      Examiner allowed all of the claims of the ’920 Patent to issue. In so doing, it is presumed that

      Examiner Trieu used his or her knowledge of the art when examining the claims. K/S Himpp v.

      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that Examiner

      Trieu has experience in the field of the invention, and that the Examiner properly acted in

      accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

26.   The ’920 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology and

      business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd., United Parcel

      Services of America, American Airlines and NEC Corp.

27.   The ’029 Patent was examined by Primary United States Patent Examiner Van T. Trieu. During the

      examination of the ’029 Patent, the United States Patent Examiner searched for prior art in the

      following US Classifications: G08G 1/20, G01S 13/84, G06Q 10/08, G06Q 10/087, G08B 1/08,

      G08G 1/202, G08G 1/205, H04W 4/02, and H04W 4/021.

28.   After conducting searches for prior art during the examination of the ’029 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the searches: (i) US 5,640,002, 06/1997, Ruppert et al.; (ii) US 5,825,283, 10/1998, Camhi;

      (iii)   US 5,959,568, 09/1999, Woolley; (iv) US 6,046,678, 04/2000, Wilk; (v) US 6,148,291,

      11/2000, Radican; (vi) US 6,281,797, 08/2001, Forster et al.; (vii) US 6,304,856, 10/2001, Soga;

      (viii) US 6,356,802, 03/2002, Takehara; (ix) US 6,411,891, 06/2002, Jones; (x) US 6,429,810,

      08/2002, De Roche; (xi) US 6,610,954, 08/2003, Takizawa; (xii) US 6,745,027, 06/2004, Twitchell,

      Jr.; (xiii) US 6,748,318, 06/2004, Jones; (xix) US 6,859,722, 02/2005, Jones; (xx) US 6,882,269,




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 10
      04/2005, Moreno; (xxi) US 6,904,359, 06/2005, Jones; (xxii) US 7,035,856, 04/2006, Morimoto;

      (xxiii) US 7,085,775, 08/2006, Short et al.; (xxiv) US 7,212,829, 05/2007, Lau et al.; (xxv) US

      2002/0046173, 04/2002, Kelly; (xxvi) US 2002/0061758, 05/2002, Zarlengo et al.; (xxvii) US

      2002/0120475, 08/2002, Morimoto; and (xxviii) US 2002/0132855, 07/2003, Swan.

29.   After giving full proper credit to the prior art and having conducted a thorough search for all relevant

      art and having fully considered the most relevant art known at the time, the United States Patent

      Examiner allowed all of the claims of the ’029 Patent to issue. In so doing, it is presumed that

      Examiner Trieu used his or her knowledge of the art when examining the claims. K/S Himpp v.

      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that Examiner

      Trieu has experience in the field of the invention, and that the Examiner properly acted in

      accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

30.   The ’029 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology and

      business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd., United Parcel

      Services of America, American Airlines and NEC Corp.

31.   The ’109 Patent was examined by Primary United States Patent Examiner Van T. Trieu. During the

      examination of the ’109 Patent, the United States Patent Examiner searched for prior art in the

      following US Classifications: G06Q 10/08, G06Q 10/083, G06Q 10/087, H04W 4/02, and H04W

      4/021.

32.   After conducting searches for prior art during the examination of the ’109 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the searches: (i) US 5,959,568, 09/1999, Woolley; (ii) US 7,035,856, 04/2006, Morimoto;




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 11
      (iii) US 7,212,829, 05/2007, Lau et al.; (iv) US 7,253,731, 08/2007, Joao; (v) US 9,847,029,

      12/2017, Joao; and (vi) US 2002/0120475, 08/2002, Morimoto.

33.   After giving full proper credit to the prior art and having conducted a thorough search for all relevant

      art and having fully considered the most relevant art known at the time, the United States Patent

      Examiner allowed all of the claims of the ’109 Patent to issue. In so doing, it is presumed that

      Examiner Trieu used his or her knowledge of the art when examining the claims. K/S Himpp v.

      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that Examiner

      Trieu has experience in the field of the invention, and that the Examiner properly acted in

      accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

34.   The ’109 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology and

      business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd., United Parcel

      Services of America, American Airlines and NEC Corp.

35.   The ’268 Patent was examined by Primary United States Patent Examiner Van T. Trieu. During the

      examination of the ’268 Patent, the United States Patent Examiner searched for prior art in the

      following US Classifications: G06Q 10/08 and G06Q 10/083.

36.   After conducting searches for prior art during the examination of the ’268 Patent, the United States

      Patent Examiner identified and cited the following as the most relevant prior art references found

      during the searches: (i) US 5,959,568, 09/1999, Woolley; (ii) US 6,148,291, 1/2000, Radican; (iii)

      US 6,492,904, 12/2002, Richards; (iv) US 7,035,856, 04/2006, Morimoto; (v) US 10,181,109,

      01/2019, Joao; and (vi) US 2002/0111819, 08/2002, Li.

37.   After giving full proper credit to the prior art and having conducted a thorough search for all relevant

      art and having fully considered the most relevant art known at the time, the United States Patent




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 12
      Examiner allowed all of the claims of the ’268 Patent to issue. In so doing, it is presumed that

      Examiner Trieu used his or her knowledge of the art when examining the claims. K/S Himpp v.

      Hear-Wear Techs., LLC, 751 F.3d 1362, 1369 (Fed. Cir. 2014). It is further presumed that Examiner

      Trieu has experience in the field of the invention, and that the Examiner properly acted in

      accordance with a person of ordinary skill. In re Sang Su Lee, 277 F.3d 1338, 1345 (Fed. Cir. 2002).

38.   The ’268 Patent is a pioneering patent, and has been cited as relevant prior art in over 130

      subsequent United States Patent Applications, including Applications assigned to technology and

      business leaders such as Google, Inc., AT&T, FedEx, Qualcomm, Inc., Fujitsu, Ltd., United Parcel

      Services of America, American Airlines and NEC Corp.

39.   The claims of the Transcend Patents were all properly issued, and are valid and enforceable for the

      respective terms of their statutory life through expiration, and are enforceable for purposes of

      seeking damages for past infringement even post-expiration. See, e.g., Genetics Institute, LLC v.

      Novartis Vaccines and Diagnostics, Inc., 655 F.3d 1291, 1299 (Fed. Cir. 2011) (“[A]n expired patent

      is not viewed as having ‘never existed.’ Much to the contrary, a patent does have value beyond its

      expiration date. For example, an expired patent may form the basis of an action for past damages

      subject to the six-year limitation under 35 U.S.C. § 286”) (internal citations omitted).

40.   The expiration dates of the Transcend Patents are at least the following: the ’731 Patent expired on

      August 7, 2019 due to nonpayment of maintenance fees; the ’920 Patent expires no earlier than April

      27, 2022; the ’029 Patent expires no earlier than November 1, 2023; the ’109 Patent expires no

      earlier than January 22, 2022; and the ’268 Patent expires no earlier than January 22, 2022.

                                     ACCUSED INSTRUMENTALITIES

41.   Upon information and belief, Carrier sells, advertises, offers for sale, uses, or otherwise provides

      shipment conveyance devices (“Carrier Pods”) which are equipped with Sensitech devices that




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                     PAGE | 13
      utilize “TripLINK” telematics (“Accused Instrumentalities”) for shipping and/or delivering goods,

      products, items, and/or other objects that infringe the Transcend Patents.

                                                    COUNT I

                                 (Infringement of U.S. Patent No. 10,181,109)


42.   Plaintiff incorporates the above paragraphs by reference.

43.   Carrier has been on actual notice of the ’109 Patent at least as early as the date it received service of

      this Original Complaint.

44.   On information and belief, Carrier owns and controls the operation of the Accused Instrumentalities

      and generates substantial financial revenues therefrom.

45.   Upon information and belief, Carrier has directly infringed and continues to directly infringe at least

      claims 1, 8, 10, and 14 of the ’109 Patent by making, using, importing, selling, and/or, offering for

      sale the Accused Instrumentalities.

46.   Carrier, with knowledge of the ’109 Patent, also infringes at least claims 1, 8, 10, and 14 of the ’109

      Patent by inducing others to infringe the ’109 Patent. In particular, Carrier intends to induce its

      customers to infringe the ’109 Patent by encouraging its customers to use the Accused

      Instrumentalities in a manner that results in infringement.

47.   Carrier also induces others, including its customers, to infringe at least claims 1, 8, 10, and 14 of the

      ’109 Patent by providing technical support for the use of the Accused Instrumentalities.

48.   Upon information and belief, Carrier makes, uses, sells and offers for sale an apparatus, comprising,

      a shipment conveyance device, wherein the shipment conveyance device is a shipping container, a

      pallet, or a piece of luggage. For example, Carrier provides Carrier Pods (“shipment conveyance

      device”) which are equipped with Sensitech devices that utilize TripLINK telematics for shipping




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 14
    and/or delivering goods, products, items, and/or other objects. See Figures 4 and 5 below, which are

    screenshots of webpages associated with Carrier.




                                               Figure 44




                                               Figure 55


4
 Source, as visited on May 25, 2021: https://www.carrier.com/carrier/en/worldwide/news/news-
article/new_carrier_pods_monitored_by_sensitech_provide_mobile_cold_storage_solutions_for_covid_
19_vaccine_distribution.html
5
  Source, as visited on May 25, 2021: https://www.carrier.com/container-
refrigeration/en/worldwide/products/Container-Units/mobile-storage/#


ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 15
49.   Upon information and belief, Carrier provides a global positioning device, wherein the global

      positioning device is located in, on, or at, the shipment conveyance device, and further wherein the

      global positioning device determines a position or location of the shipment conveyance device. For

      example, Carrier’s shipping containers are fitted with Sensitech devices which comprise a global

      positioning device to determine a position/location of the shipping container. See Figures 4 and 5

      above. See also Figures 6-9 below, which are screenshots of webpages associated with Carrier.




                                                 Figure 66




  6
   Source, as visited on June 1, 2021: https://www.corporate.carrier.com/Images/Inforgraphic-Precise-
  Cooling-and-Monitoring-for-COVID-19-Vaccines_tcm558-102456.pdf

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 16
                                             Figure 77




7
 Source, as visited on June 1, 2021: https://www.shareddocs.com/hvac/docs/2000/Public/09/Carrier-
Pods-Monitored-By-Sensitech.pdf

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                            PAGE | 17
                                               Figure 88




                                               Figure 99

8
 Source, as visited on June 1, 2021: https://www.carrier.com/carrier/en/worldwide/news/news-
article/carrier_transicolds_triplink_platform_adds_container_refrigeration_unit_health_analytics_to_im
prove_asset_management.html?location=us

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 18
50.   Upon information and belief, Carrier provides a processor, wherein the processor generates a

      message in response to an occurrence of the event or in response to a request for information

      regarding the shipment conveyance device, wherein the request for information is automatically

      received by the receiver, wherein the message contains information regarding a position or location

      of the shipment conveyance device. For example, Carrier’s shipping containers are equipped with

      Sensitech devices that utilize TripLINK telematics which, on information and belief, include

      processing devices which measure information related to the shipping container, including one or

      more of, but not limited to, the location of the shipping container and the temperature in the shipping

      container. Therefore, Carrier provides a processor which processes information regarding the

      shipment conveyance device. As a further example, Carrier’s shipping containers equipped with

      Sensitech devices that utilize TripLINK telematics detect an event including one or more of, but not

      limited to, deviation in temperature and deviation in planned route and, in response to the detected

      event, send alerts (“message”) containing information about the event to the customers of Carrier.

      On information and belief, these alerts are viewed via a desktop application and/or a mobile

      application (the TripLINK telematics data platform) provided by Carrier. Therefore, on information

      and belief, Carrier provides a processor which generates a message in response to occurrence of an

      event and the message contains information regarding the position and location of the shipment

      conveyance device. As a further example, Carrier’s shipping containers, fitted with Sensitech

      devices that utilize TripLINK telematics, measure information using sensors including one or more

      of, but not limited to, a GPS sensor and a temperature sensor, and transmit information in the form

      of alerts to Carrier’s customers after a request for information is received by Carrier automatically.

      Therefore, on information and belief, Carrier provides a receiver which receives a request for

  9
   Source, as visited on June 1, 2021: https://www.shareddocs.com/hvac/docs/2000/Public/09/Carrier-
  Pods-Monitored-By-Sensitech.pdf

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 19
     information automatically. See Figures 4-9 above. See also Figures 9 and 10 below, which are

     screenshots of webpages associated with Carrier.




                                               Figure 1010




10
  Source, as visited on June 1, 2021:
https://www.shareddocs.com/hvac/docs/2000/Public/03/TripLINK-2020.pdf

ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                         PAGE | 20
                                                  Figure 1111


51.    Upon information and belief, Carrier provides a transmitter, wherein the transmitter is located in, on,

       or at, the shipment conveyance device, and further wherein the transmitter transmits the message to a

       communication device associated with an owner of the shipment conveyance device, a receiver of

       the shipment conveyance device, or an individual authorized to receive the message. For example,

       Carrier’s shipping containers (“shipment conveyance device”), fitted with Sensitech devices that

       utilize TripLINK telematics, send information (“message”) including one or more of, but not limited

       to, location and temperature, to Carrier’s customers. As a result, the customers monitor their

       shipments present in the shipping containers using a computer or mobile device. Therefore, Carrier




  11
    Source, as visited on June 1, 2021:
  https://www.shareddocs.com/hvac/docs/2000/Public/03/TripLINK-2020.pdf

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 21
       provides a transmitter for transmitting a message to a communication device associated with an

       owner or an individual authorized to receive the message. See Figures 4-11 above.

52.    Upon information and belief, Carrier provides a sensor, wherein the sensor monitors or measures a

       temperature during a shipment or a transportation of the shipment conveyance device, a shock

       exerted on the shipment conveyance device, an impact exerted on the shipment conveyance device,

       or a force exerted on the shipment conveyance device. For example, Carrier’s shipping containers

       equipped with Sensitech devices that utilize TripLINK telematics include at least one or more of, but

       not limited to, a temperature sensor for measuring at least a temperature experienced by the shipping

       container during transportation. Therefore, Carrier’s shipping containers fitted with Sensitech

       devices that utilize TripLINK telematics comprise sensors that monitor and measure at least one or

       more of, but not limited to, temperature, shock, impact and force experienced by the shipment

       conveyance device. See Figures 4-11 above. See also Figures 12 below, which is a screenshot of a

       webpage associated with Carrier.




                                                 Figure 1212


  12
   Source, as visited on June 1, 2021: https://www.corporate.carrier.com/Images/Inforgraphic-Precise-
  Cooling-and-Monitoring-for-COVID-19-Vaccines_tcm558-102456.pdf

  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 22
53.   Upon information and belief, Carrier also provides a message which contains information regarding

      a temperature during the shipment or the transportation, a change in a shipment or transportation

      temperature, or an impact or force exerted on the shipment conveyance device. For example,

      Carrier’s shipping containers, fitted with Sensitech devices that utilize TripLINK telematics,

      monitors at least a temperature in the shipping container and transmit this temperature information

      (“message”) to Carrier’s customers. As a further example, Carrier’s shipping containers, fitted with

      Sensitech devices that utilize TripLINK telematics, detects changes in the temperature in the

      shipping container and transmit an alert (“message”) to Carrier’s customers if the change exceeds a

      predetermined threshold. Therefore, Carrier provides a message which contains information

      regarding temperature of shipment. See Figures 10-12 above.

54.   Upon information and belief, Carrier further provides an apparatus wherein the event is a detection

      of a deviation from a pre-determined shipment or transportation route associated with a shipment or

      a transportation of or involving the shipment conveyance device. For example, Carrier’s shipping

      containers equipped with Sensitech devices that utilize TripLINK telematics send GPS location

      information and associated alerts. Therefore, on information and belief, Carrier’s shipping containers

      equipped with Sensitech devices that utilize TripLINK telematics detect events related to deviation

      from a pre-determined transportation route (e.g., “geofencing”). See Figures 6-11 above.

55.   Upon information and belief, Carrier further provides an apparatus wherein the shipping container,

      the pallet, or the piece of luggage, is a refrigerated container, a heated container, or an insulated

      container. For example, some of Carrier’s shipping containers are refrigerated containers. See

      Figures 4-6 and 9 above.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 23
56.   To the extent Carrier continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’109 Patent, such infringement is necessarily willful and

      deliberate.

57.   On information and belief, Carrier has a policy or practice of not reviewing the patents of others.

      Further on information and belief, Carrier instructs its employees to not review the patents of others

      for clearance or to assess infringement thereof. As such, Carrier has been willfully blind to the

      patent rights of Plaintiff.

58.   Each of Carrier’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                    COUNT II

                                    (Infringement of U.S. Patent No. 9,847,029)

59.   Plaintiff incorporates the above paragraphs by reference.

60.   Carrier has been on actual notice of the ’029 Patent at least as early as the date it received service of

      this Original Complaint.

61.   On information and belief, Carrier owns and controls the operation of the Accused Instrumentalities

      and generates substantial financial revenues therefrom.

62.   Upon information and belief, Carrier has directly infringed and continues to directly infringe at least

      Claims 2, 12, 15, and 19 of the ’029 Patent by making, using, importing, selling, and/or, offering for

      sale the Accused Instrumentalities.

63.   Carrier, with knowledge of the ’029 Patent, also infringes at least Claims 2, 12, 15, and 19 of the

      ’029 Patent by inducing others to infringe the ’029 Patent. In particular, Carrier intends to induce its

      customers to infringe the ’029 Patent by encouraging its customers to use the Accused

      Instrumentalities in a manner that results in infringement.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 24
64.   Carrier also induces others, including its customers, to infringe at least Claims 2, 12, 15, and 19 of

      the ’029 Patent by providing technical support for the use of the Accused Instrumentalities.

65.   As described above (see ¶ 48), and upon information and belief, Carrier makes, uses, sells and offers

      for sale an apparatus, comprising, a shipment conveyance device, wherein the shipment conveyance

      device is a smart container, a pallet, or a piece of luggage. For example, Carrier provides Carrier

      Pods (“shipment conveyance device”) which are equipped with Sensitech devices that utilize

      TripLINK telematics for shipping and/or delivering goods, products, items, and/or other objects.

66.   As described above (see ¶ 49), and upon information and belief, Carrier provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position or

      location of the shipment conveyance device. For example, Carrier’s shipping containers are fitted

      with Sensitech devices which comprise a global positioning device to determine a position/location

      of the shipping container.

67.   As described above (see ¶ 50), and upon information and belief, Carrier also provides a processor,

      wherein the processor processes information regarding the shipment conveyance device in response

      to an occurrence of an event or in response to a request for information regarding the shipment

      conveyance device, and further wherein the processor generates a message in response to the

      occurrence of the event or in response to the request for information regarding the shipment

      conveyance device. For example, Carrier’s shipping containers are equipped with Sensitech devices

      that utilize TripLINK telematics which, on information and belief, include processing devices which

      measure information related to the shipping container, including one or more of, but not limited to,

      the location of the shipping container and the temperature in the shipping container. Therefore,

      Carrier provides a processor which processes information regarding the shipment conveyance




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 25
      device. As a further example, Carrier’s shipping containers equipped with Sensitech devices that

      utilize TripLINK telematics detect an event including one or more of, but not limited to, deviation in

      temperature and deviation in planned route and, in response to the detected event, send alerts

      (“message”) containing information about the event to the customers of Carrier. On information and

      belief, these alerts are viewed via a desktop application and/or a mobile application (the TripLINK

      telematics data platform) provided by Carrier. Therefore, on information and belief, Carrier provides

      a processor which generates a message in response to occurrence of an event and the message

      contains information regarding the position and location of the shipment conveyance device. As a

      further example, Carrier’s shipping containers, fitted with Sensitech devices that utilize TripLINK

      telematics, measure information using sensors including one or more of, but not limited to, a GPS

      sensor and a temperature sensor, and transmit information in the form of alerts to Carrier’s

      customers after a request for information is received by Carrier automatically. Therefore, on

      information and belief, Carrier provides a receiver which receives a request for information

      automatically.

68.   As described above (see ¶ 51), and upon information and belief, Carrier provides a transmitter,

      wherein the transmitter is located in, on, or at, the shipment conveyance device, and further wherein

      the transmitter transmits the message to a communication device associated with an owner of the

      shipment conveyance device, a receiver of the shipment conveyance device, or an individual

      authorized to receive the message.       For example, Carrier’s shipping containers (“shipment

      conveyance device”), fitted with Sensitech devices that utilize TripLINK telematics, send

      information (“message”) including one or more of, but not limited to, location and temperature, to

      Carrier’s customers. As a result, the customers monitor their shipments present in the shipping

      containers using a computer or mobile device. Therefore, Carrier provides a transmitter for




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 26
      transmitting a message to a communication device associated with an owner or an individual

      authorized to receive the message.

69.   As described above (see ¶ 52), and upon information and belief, Defendant provides a sensor,

      wherein the sensor monitors or measures a temperature during a shipment or a transportation of the

      shipment conveyance device, a shock exerted on the shipment conveyance device, an impact exerted

      on the shipment conveyance device, or a force exerted on the shipment conveyance device. For

      example, Carrier’s shipping containers equipped with Sensitech devices that utilize TripLINK

      telematics include at least one or more of, but not limited to, a temperature sensor for measuring at

      least a temperature experienced by the shipping container during transportation. Therefore, Carrier’s

      shipping containers fitted with Sensitech devices that utilize TripLINK telematics comprise sensors

      that monitor and measure at least one or more of, but not limited to, temperature, shock, impact and

      force experienced by the shipment conveyance device.

70.   As described above (see ¶ 53), and upon information and belief, Carrier also provides a message

      which contains information regarding a temperature during the shipment or the transportation, a

      change in a shipment or transportation temperature, or an impact or force exerted on the shipment

      conveyance device. For example, Carrier’s shipping containers, fitted with Sensitech devices that

      utilize TripLINK telematics, monitors at least a temperature in the shipping container and transmit

      this temperature information (“message”) to Carrier’s customers. As a further example, Carrier’s

      shipping containers, fitted with Sensitech devices that utilize TripLINK telematics, detects changes

      in the temperature in the shipping container and transmit an alert (“message”) to Carrier’s customers

      if the change exceeds a predetermined threshold.

71.   As described above (see ¶ 54), and upon information and belief, Carrier further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined shipment or




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 27
      transportation route associated with a shipment or a transportation of or involving the shipment

      conveyance device. For example, Carrier’s shipping containers equipped with Sensitech devices that

      utilize TripLINK telematics send GPS location information and associated alerts. Therefore, on

      information and belief, Carrier’s shipping containers equipped with Sensitech devices that utilize

      TripLINK telematics detect events related to deviation from a pre-determined transportation route

      (e.g., “geofencing”).

72.   As described above (see ¶ 55), and upon information and belief, Carrier further provides an

      apparatus wherein the shipping container, the pallet, or the piece of luggage, is a refrigerated

      container, a heated container, or an insulated container. For example, some of Carrier’s shipping

      containers are refrigerated containers.

73.   To the extent Carrier continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’029 Patent, such infringement is necessarily willful and

      deliberate.

74.   On information and belief, Carrier has a policy or practice of not reviewing the patents of others.

      Further on information and belief, Carrier instructs its employees to not review the patents of others

      for clearance or to assess infringement thereof. As such, Carrier has been willfully blind to the

      patent rights of Plaintiff.

75.   Each of Carrier’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                   COUNT III

                                    (Infringement of U.S. Patent No. 7,482,920)

76.   Plaintiff incorporates the above paragraphs by reference.

77.   Carrier has been on actual notice of the ’920 Patent at least as early as the date it received service of

      this Original Complaint.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 28
78.   On information and belief, Carrier owns and controls the operation of the Accused Instrumentalities

      and generates substantial financial revenues therefrom.

79.   Upon information and belief, Carrier has directly infringed and continue to directly infringe at least

      Claims 1, 5, 9, 11, and 16 of the ’920 Patent by making, using, importing, selling, and/or, offering

      for sale the Accused Instrumentalities.

80.   Carrier, with knowledge of the ’920 Patent, also infringes at least Claims 1, 5, 9, 11, and 16 of the

      ’920 Patent by inducing others to infringe the ’920 Patent. In particular, Carrier intends to induce its

      customers to infringe the ’920 Patent by encouraging its customers to use the Accused

      Instrumentalities in a manner that results in infringement.

81.   Carrier also induces others, including its customers, to infringe at least Claims 1, 5, 9, 11, and 16 of

      the ’920 Patent by providing technical support for the use of the Accused Instrumentalities.

82.   As described above (see ¶ 48), and upon information and belief, Carrier makes, uses, sells and offers

      for sale an apparatus, comprising, a shipment conveyance device, wherein the shipment conveyance

      device is a smart container, a pallet, or a piece of luggage. For example, Carrier provides Carrier

      Pods (“shipment conveyance device”) which are equipped with Sensitech devices that utilize

      TripLINK telematics for shipping and/or delivering goods, products, items, and/or other objects.

83.   Upon information and belief, Carrier provides a memory device, wherein the memory device is

      located in, on, or at, the shipment conveyance device, wherein the memory device stores information

      regarding a description of a good, product, or item, being shipped or transported via or which is

      contained in or on the shipment conveyance device, and origination information, sender information,

      shipper information, destination information, receiver information, handling instruction information,

      delivery instruction information, invoice information, packing slip information, delivery time

      information, or payment instruction information, regarding the shipment conveyance device. For




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                  PAGE | 29
      example, Carrier’s shipping containers are fitted with the Sensitech devices that utilize TripLINK

      telematics which comprise sensors including one or more of, but not limited to, a GPS sensor and a

      temperature sensor. As a further example, and on information and belief, Carrier’s shipping

      containers equipped with Sensitech devices that utilize TripLINK telematics store at least an

      identification of Carrier (since it communicates the position of the container and measurements from

      the sensors), and therefore Carrier provides a memory device which stores at least one or more of

      origination information, sender information, and shipper information regarding the shipment

      conveyance device. As a further example, Carrier’s shipping containers equipped with Sensitech

      devices that utilize TripLINK telematics store at least an identification of Carrier’s container (since it

      communicates the position of the container and measurements from the sensors), and therefore

      Carrier provides a memory device which stores at least one or more of origination information,

      sender information, and shipper information regarding the shipment conveyance device. As a further

      example, Carrier’s shipping containers equipped with Sensitech devices that utilize TripLINK

      telematics store at least an identification of Carrier’s customer (since it communicates the position of

      the container and measurements from the sensors to Carrier (who may have multiple customers

      availing Carrier’s services at any given time) and Carrier must correlate the information to the

      particular customer in order to provide updates to the customer), and therefore Carrier provides a

      memory device which stores at least one or more of origination information, sender information,

      shipper information, destination information and receiver information regarding the shipment

      conveyance device. See Figures 4-12 above.

84.   As described above (see ¶ 49), and upon information and belief, Carrier provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position or




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 30
      location of the shipment conveyance device. For example, Carrier’s shipping containers are fitted

      with Sensitech devices which comprise a global positioning device to determine a position/location

      of the shipping container.

85.   As described above (see ¶ 50), and upon information and belief, Carrier also provides a processing

      device, wherein the processing device processes information regarding the shipment conveyance

      device in response to an occurrence of an event or in response to a request for information regarding

      the shipment conveyance device, wherein the processing device generates a message containing

      information regarding the position or location of the shipment conveyance device and information

      regarding the occurrence of an event, a status of a shipment or a transportation of or involving the

      shipment conveyance device, a shipment or transportation temperature, or an impact or force on the

      shipment conveyance device.       For example, Carrier’s shipping containers are equipped with

      Sensitech devices that utilize TripLINK telematics which, on information and belief, include

      processing devices which measure information related to the shipping container, including one or

      more of, but not limited to, the location of the shipping container and the temperature in the shipping

      container. Therefore, Carrier provides a processor which processes information regarding the

      shipment conveyance device. As a further example, Carrier’s shipping containers equipped with

      Sensitech devices that utilize TripLINK telematics detect an event including one or more of, but not

      limited to, deviation in temperature and deviation in planned route and, in response to the detected

      event, send alerts (“message”) containing information about the event to the customers of Carrier.

      On information and belief, these alerts are viewed via a desktop application and/or a mobile

      application (the TripLINK telematics data platform) provided by Carrier. Therefore, on information

      and belief, Carrier provides a processor which generates a message in response to occurrence of an




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 31
      event and the message contains information regarding the position and location of the shipment

      conveyance device.

86.   As described above (see ¶ 51), and upon information and belief, Carrier provides a transmitter,

      wherein the transmitter is located in, on, or at, the shipment conveyance device, wherein the

      transmitter transmits the message to a communication device associated with an individual or entity,

      a sender of the shipment conveyance device, a receiver of the shipment conveyance device, a carrier

      of the shipment conveyance device, or an individual or entity authorized to receive information

      regarding the shipment conveyance device or information regarding a shipment or a transportation of

      or involving the shipment conveyance device.          For example, Carrier’s shipping containers

      (“shipment conveyance device”), fitted with Sensitech devices that utilize TripLINK telematics,

      send information (“message”) including one or more of, but not limited to, location and temperature,

      to Carrier’s customers. As a result, the customers monitor their shipments present in the shipping

      containers using a computer or mobile device. Therefore, Carrier provides a transmitter for

      transmitting a message to a communication device associated with an owner or an individual

      authorized to receive the message.

87.   As described above (see ¶ 52), and upon information and belief, Carrier provides a sensor, wherein

      the sensor monitors or measures a temperature during a shipment or the transportation of the

      shipment conveyance device, a shock exerted on the shipment conveyance device, an impact exerted

      on the shipment conveyance device, or a force exerted on the shipment conveyance device. For

      example, Carrier’s shipping containers equipped with Sensitech devices that utilize TripLINK

      telematics include at least one or more of, but not limited to, a temperature sensor for measuring at

      least a temperature experienced by the shipping container during transportation. Therefore, Carrier’s

      shipping containers fitted with Sensitech devices that utilize TripLINK telematics comprise sensors




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 32
      that monitor and measure at least one or more of, but not limited to, temperature, shock, impact and

      force experienced by the shipment conveyance device.

88.   As described above (see ¶ 53), and upon information and belief, Carrier also provides a message

      which contains information regarding a temperature during the shipment or the transportation, a

      change in a shipment or transportation temperature, or an impact or force exerted on the shipment

      conveyance device. For example, Carrier’s shipping containers, fitted with Sensitech devices that

      utilize TripLINK telematics, monitors at least a temperature in the shipping container and transmit

      this temperature information (“message”) to Carrier’s customers. As a further example, Carrier’s

      shipping containers, fitted with Sensitech devices that utilize TripLINK telematics, detects changes

      in the temperature in the shipping container and transmit an alert (“message”) to Carrier’s customers

      if the change exceeds a predetermined threshold. Therefore, Carrier provides a message which

      contains information regarding temperature of shipment.

89.   As described above (see ¶ 54), and upon information and belief, Carrier further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined shipment or

      transportation route associated with the shipment or a transportation of or involving the shipment

      conveyance device. For example, Carrier’s shipping containers equipped with Sensitech devices that

      utilize TripLINK telematics send GPS location information and associated alerts. Therefore, on

      information and belief, Carrier’s shipping containers equipped with Sensitech devices that utilize

      TripLINK telematics detect events related to deviation from a pre-determined transportation route

      (e.g., “geofencing”).

90.   Upon information and belief, Carrier further provides an apparatus wherein the event is a detection

      of a shipment or transportation temperature which deviates from a shipment or transportation

      temperature requirement. For example, Carrier’s shipping containers equipped with Sensitech




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 33
      devices transmit alerts to Carrier’s customers when the temperature in the container is detected

      beyond a threshold, and therefore, detects events including, but not limited to, deviation in shipment

      temperature. See Figures 9-12 above.

91.   As described above (see ¶ 55), and upon information and belief, Carrier further provides an

      apparatus wherein the shipping container, the pallet, or the piece of luggage, is a refrigerated

      container, a heated container, or an insulated container. For example, some of Carrier’s shipping

      containers are refrigerated containers.

92.   To the extent Carrier continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’920 Patent, such infringement is necessarily willful and

      deliberate.

93.   On information and belief, Carrier has a policy or practice of not reviewing the patents of others.

      Further on information and belief, Carrier instructs its employees to not review the patents of others

      for clearance or to assess infringement thereof. As such, Carrier has been willfully blind to the

      patent rights of Plaintiff.

94.   Each of Carrier’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                    COUNT IV

                                    (Infringement of U.S. Patent No. 10,796,268)

95.   Plaintiff incorporates the above paragraphs by reference.

96.   Carrier has been on actual notice of the ’268 Patent at least as early as the date it received service of

      this Original Complaint.

97.   On information and belief, Carrier owns and controls the operation of the Accused Instrumentalities

      and generates substantial financial revenues therefrom.




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 34
98.   Upon information and belief, Carrier has directly infringed and continue to directly infringe at least

      Claims 1, 8 , 10 and 12 of the ’268 Patent by making, using, importing, selling, and/or, offering for

      sale the Accused Instrumentalities.

99.   Carrier, with knowledge of the ’268 Patent, also infringes at least Claims 1, 8 , 10 and 12 of the ’268

      Patent by inducing others to infringe the ’268 Patent. In particular, Carrier intends to induce its

      customers to infringe the ’268 Patent by encouraging its customers to use the Accused

      Instrumentalities in a manner that results in infringement.

100. Carrier also induces others, including its customers, to infringe at least Claims 1, 8 , 10 and 12 of the

      ’268 Patent by providing technical support for the use of the Accused Instrumentalities.

101. As described above (see ¶ 48), and upon information and belief, Carrier makes, uses, sells and offers

      for sale an apparatus, comprising, a shipment conveyance device, wherein the shipment conveyance

      device is a shipping container, a pallet, or a piece of luggage. For example, Carrier provides Carrier

      Pods (“shipment conveyance device”) which are equipped with Sensitech devices that utilize

      TripLINK telematics for shipping and/or delivering goods, products, items, and/or other objects.

102. As described above (see ¶ 49), and upon information and belief, Carrier provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position or

      location of the shipment conveyance device. For example, Carrier’s shipping containers are fitted

      with Sensitech devices which comprise a global positioning device to determine a position/location

      of the shipping container.

103. As described above (see ¶ 50), and upon information and belief, Carrier also provides a processor,

      wherein the processor generates a message in response to an occurrence of an event, or in response

      to a request for information regarding the shipment conveyance device which is automatically




   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 35
      received by a receiver, wherein the message contains information regarding a shipment of the

      shipment conveyance device.       For example, Carrier’s shipping containers are equipped with

      Sensitech devices that utilize TripLINK telematics which, on information and belief, include

      processing devices which measure information related to the shipping container, including one or

      more of, but not limited to, the location of the shipping container and the temperature in the shipping

      container. Therefore, Carrier provides a processor which processes information regarding the

      shipment conveyance device. As a further example, Carrier’s shipping containers equipped with

      Sensitech devices that utilize TripLINK telematics detect an event including one or more of, but not

      limited to, deviation in temperature and deviation in planned route and, in response to the detected

      event, send alerts (“message”) containing information about the event to the customers of Carrier.

      On information and belief, these alerts are viewed via a desktop application and/or a mobile

      application (the TripLINK telematics data platform) provided by Carrier. Therefore, on information

      and belief, Carrier provides a processor which generates a message in response to occurrence of an

      event and the message contains information regarding the position and location of the shipment

      conveyance device. As a further example, Carrier’s shipping containers, fitted with Sensitech

      devices that utilize TripLINK telematics, measure information using sensors including one or more

      of, but not limited to, a GPS sensor and a temperature sensor, and transmit information in the form

      of alerts to Carrier’s customers after a request for information is received by Carrier automatically.

      Therefore, on information and belief, Carrier provides a receiver which receives a request for

      information automatically.

104. As described above (see ¶ 51), and upon information and belief, Carrier provides a transmitter,

      wherein the transmitter is located in, on, or at, the shipment conveyance device, and further wherein

      the transmitter transmits the message to a communication device associated with an owner of the




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 36
      shipment conveyance device or an individual authorized to receive the message. For example,

      Carrier’s shipping containers (“shipment conveyance device”), fitted with Sensitech devices that

      utilize TripLINK telematics, send information (“message”) including one or more of, but not limited

      to, location and temperature, to Carrier’s customers. As a result, the customers monitor their

      shipments present in the shipping containers using a computer or mobile device. Therefore, Carrier

      provides a transmitter for transmitting a message to a communication device associated with an

      owner or an individual authorized to receive the message.

105. As described above (see ¶ 52), and upon information and belief, Carrier provides a sensor, wherein

      the sensor monitors or measures a temperature during a shipment or a transportation of the shipment

      conveyance device, a shock exerted on the shipment conveyance device, an impact exerted on the

      shipment conveyance device, or a force exerted on the shipment conveyance device. For example,

      Carrier’s shipping containers equipped with Sensitech devices that utilize TripLINK telematics

      include at least one or more of, but not limited to, a temperature sensor for measuring at least a

      temperature experienced by the shipping container during transportation. Therefore, Carrier’s

      shipping containers fitted with Sensitech devices that utilize TripLINK telematics comprise sensors

      that monitor and measure at least one or more of, but not limited to, temperature, shock, impact and

      force experienced by the shipment conveyance device.

106. As described above (see ¶ 53), and upon information and belief, Carrier also provides a message

      which contains information regarding a temperature during the shipment or the transportation, a

      change in a shipment or transportation temperature, or an impact or force exerted on the shipment

      conveyance device. For example, Carrier’s shipping containers, fitted with Sensitech devices that

      utilize TripLINK telematics, monitors at least a temperature in the shipping container and transmit

      this temperature information (“message”) to Carrier’s customers. As a further example, Carrier’s




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                               PAGE | 37
      shipping containers, fitted with Sensitech devices that utilize TripLINK telematics, detects changes

      in the temperature in the shipping container and transmit an alert (“message”) to Carrier’s customers

      if the change exceeds a predetermined threshold.

107. As described above (see ¶ 54), and upon information and belief, Carrier further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined shipment or

      transportation route associated with a shipment or a transportation of or involving the shipment

      conveyance device. For example, Carrier’s shipping containers equipped with Sensitech devices that

      utilize TripLINK telematics send GPS location information and associated alerts. Therefore, on

      information and belief, Carrier’s shipping containers equipped with Sensitech devices that utilize

      TripLINK telematics detect events related to deviation from a pre-determined transportation route

      (e.g., “geofencing”).

108. As described above (see ¶ 55), and upon information and belief, Carrier further provides an

      apparatus wherein the shipping container, the pallet, or the piece of luggage, is a refrigerated

      container, a heated container, or an insulated container. For example, some of Carrier’s shipping

      containers are refrigerated containers.

109. To the extent Carrier continues, and has continued, its infringing activities noted above in an

      infringing manner post-notice of the ’268 Patent, such infringement is necessarily willful and

      deliberate.

110. On information and belief, Carrier has a policy or practice of not reviewing the patents of others.

      Further on information and belief, Carrier instructs its employees to not review the patents of others

      for clearance or to assess infringement thereof. As such, Carrier has been willfully blind to the

      patent rights of Plaintiff.

111. Each of Carrier’s aforesaid activities has been without authority and/or license from Plaintiff.




   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 38
                                                    COUNT V

                                  (Infringement of U.S. Patent No. 7,253,731)

112. Plaintiff incorporates the above paragraphs by reference.

113. Carrier has been on actual notice of the ’731 Patent at least as early as the date it received service of

      this Original Complaint.

114. On information and belief, Carrier owns and controls the operation of the Accused Instrumentalities

      and generates substantial financial revenues therefrom.

115. Upon information and belief, Carrier has directly infringed and continue to directly infringe at least

      Claims 1, 5, 9, 11, and 16 of the ’731 Patent by making, using, importing, selling, and/or, offering

      for sale the Accused Instrumentalities.

116. Carrier, with knowledge of the ’731 Patent, also infringes at least Claims 1, 5, 9, 11, and 16 of the

      ’731 Patent by inducing others to infringe the ’731 Patent. In particular, Carrier intends to induce its

      customers to infringe the ’731 Patent by encouraging its customers to use the Accused

      Instrumentalities in a manner that results in infringement.

117. Carrier also induces others, including its customers, to infringe at least Claims 1, 5, 9, 11, and 16 of

      the ’268 Patent by providing technical support for the use of the Accused Instrumentalities.

118. As described above (see ¶ 48), and upon information and belief, Carrier makes, uses, sells and offers

      for sale an apparatus, comprising, a shipment conveyance device, wherein the shipment conveyance

      device is associated with a shipment, and further wherein the shipment conveyance device is at least

      one of a shipping container, a pallet, and a tote. For example, Carrier provides Carrier Pods

      (“shipment conveyance device”) which are equipped with Sensitech devices that utilize TripLINK

      telematics for shipping and/or delivering goods, products, items, and/or other objects.




   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                   PAGE | 39
119. As described above (see ¶ 83), and upon information and belief, Carrier provides a memory device,

      wherein the memory device is located in, on, or at, the shipment conveyance device, wherein

      information regarding the shipment is stored in the memory device, and further wherein the

      information regarding the shipment includes a description of a good, product, or item, being shipped

      or transported via the shipment conveyance device, and at least one of origination information,

      sender information, shipper information, destination information, receiver information, handling

      instruction information, delivery instruction information, invoice information, packing slip

      information, delivery time information, and payment instruction information, regarding the

      shipment. For example, Carrier’s shipping containers are fitted with the Sensitech devices that utilize

      TripLINK telematics which comprise sensors including one or more of, but not limited to, a GPS

      sensor and a temperature sensor. As a further example, and on information and belief, Carrier’s

      shipping containers equipped with Sensitech devices that utilize TripLINK telematics store at least

      an identification of Carrier (since it communicates the position of the container and measurements

      from the sensors), and therefore Carrier provides a memory device which stores at least one or more

      of origination information, sender information, and shipper information regarding the shipment

      conveyance device. As a further example, Carrier’s shipping containers equipped with Sensitech

      devices that utilize TripLINK telematics store at least an identification of Carrier’s container (since it

      communicates the position of the container and measurements from the sensors), and therefore

      Carrier provides a memory device which stores at least one or more of origination information,

      sender information, and shipper information regarding the shipment conveyance device. As a further

      example, Carrier’s shipping containers equipped with Sensitech devices that utilize TripLINK

      telematics store at least an identification of Carrier’s customer (since it communicates the position of

      the container and measurements from the sensors to Carrier (who may have multiple customers




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                    PAGE | 40
      availing Carrier’s services at any given time) and Carrier must correlate the information to the

      particular customer in order to provide updates to the customer), and therefore Carrier provides a

      memory device which stores at least one or more of origination information, sender information,

      shipper information, destination information and receiver information regarding the shipment

      conveyance device.

120. As described above (see ¶ 49), and upon information and belief, Carrier provides a global

      positioning device, wherein the global positioning device is located in, on, or at, the shipment

      conveyance device, and further wherein the global positioning device determines a position or

      location of the shipment conveyance device. For example, Carrier’s shipping containers are fitted

      with Sensitech devices which comprise a global positioning device to determine a position/location

      of the shipping container.

121. As described above (see ¶¶ 50, 52 and 53), and upon information and belief, Carrier also provides a

      processing device, wherein the processing device processes at least one of information regarding the

      shipment and information regarding the shipment conveyance device in response to an occurrence of

      an event or in response to a request for information regarding the shipment or the shipment

      conveyance device, wherein the processing device generates a message containing information

      regarding the position or location of the shipment or the shipment conveyance device and

      information regarding at least one of the occurrence of an event, a status of the shipment, a shipment

      temperature, and an impact or force on the shipment conveyance device. For example, Carrier’s

      shipping containers are equipped with Sensitech devices that utilize TripLINK telematics which, on

      information and belief, include processing devices which measure information related to the

      shipping container, including one or more of, but not limited to, the location of the shipping

      container and the temperature in the shipping container. Therefore, Carrier provides a processor




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 41
   which processes information regarding the shipment conveyance device. As a further example,

   Carrier’s shipping containers equipped with Sensitech devices that utilize TripLINK telematics

   detect an event including one or more of, but not limited to, deviation in temperature and deviation

   in planned route and, in response to the detected event, send alerts (“message”) containing

   information about the event to the customers of Carrier. On information and belief, these alerts are

   viewed via a desktop application and/or a mobile application (the TripLINK telematics data

   platform) provided by Carrier. Therefore, on information and belief, Carrier provides a processor

   which generates a message in response to occurrence of an event and the message contains

   information regarding the position and location of the shipment conveyance device. As a further

   example, Carrier’s shipping containers equipped with Sensitech devices that utilize TripLINK

   telematics include at least one or more of, but not limited to, a temperature sensor for measuring at

   least a temperature experienced by the shipping container during transportation. Therefore, Carrier’s

   shipping containers fitted with Sensitech devices that utilize TripLINK telematics comprise sensors

   that monitor and measure at least one or more of, but not limited to, temperature, shock, impact and

   force experienced by the shipment conveyance device. As a further example, Carrier’s shipping

   containers, fitted with Sensitech devices that utilize TripLINK telematics, monitors at least a

   temperature in the shipping container and transmit this temperature information (“message”) to

   Carrier’s customers. As a further example, Carrier’s shipping containers, fitted with Sensitech

   devices that utilize TripLINK telematics, detects changes in the temperature in the shipping

   container and transmit an alert (“message”) to Carrier’s customers if the change exceeds a

   predetermined threshold. Therefore, Carrier provides a message which contains information

   regarding temperature of shipment.




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                              PAGE | 42
122. As described above (see ¶ 51), and upon information and belief, Carrier provides a transmitter,

      wherein the transmitter is located in, on, or at, the shipment conveyance device, and further wherein

      the transmitter transmits the message to a communication device associated with at least one of an

      individual or entity, a sender of the shipment, a receiver of the shipment, a carrier of the shipment,

      and an individual or entity authorized to receive information regarding the shipment or the shipment

      conveyance device. For example, Carrier’s shipping containers (“shipment conveyance device”),

      fitted with Sensitech devices that utilize TripLINK telematics, send information (“message”)

      including one or more of, but not limited to, location and temperature, to Carrier’s customers. As a

      result, the customers monitor their shipments present in the shipping containers using a computer or

      mobile device. Therefore, Carrier provides a transmitter for transmitting a message to a

      communication device associated with an owner or an individual authorized to receive the message.

123. As described above (see ¶ 52), and upon information and belief, Carrier provides a sensor, wherein

      the sensor monitors or measures at least one of a temperature during shipment, a shock exerted on

      the shipment conveyance device, an impact exerted on the shipment conveyance device, and a force

      exerted on the shipment conveyance device. For example, Carrier’s shipping containers equipped

      with Sensitech devices that utilize TripLINK telematics include at least one or more of, but not

      limited to, a temperature sensor for measuring at least a temperature experienced by the shipping

      container during transportation. Therefore, Carrier’s shipping containers fitted with Sensitech

      devices that utilize TripLINK telematics comprise sensors that monitor and measure at least one or

      more of, but not limited to, temperature, shock, impact and force experienced by the shipment

      conveyance device.

124. As described above (see ¶ 53), and upon information and belief, Carrier also provides a message

      which contains information regarding at least one of a temperature of the shipment, a change in a




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 43
      shipment temperature, and an impact or force exerted on the shipment conveyance device. For

      example, Carrier’s shipping containers, fitted with Sensitech devices that utilize TripLINK

      telematics, monitors at least a temperature in the shipping container and transmit this temperature

      information (“message”) to Carrier’s customers. As a further example, Carrier’s shipping containers,

      fitted with Sensitech devices that utilize TripLINK telematics, detects changes in the temperature in

      the shipping container and transmit an alert (“message”) to Carrier’s customers if the change exceeds

      a predetermined threshold. Therefore, Carrier provides a message which contains information

      regarding temperature of shipment.

125. As described above (see ¶ 54), and upon information and belief, Carrier further provides an

      apparatus wherein the event is a detection of a deviation from a pre-determined transportation route

      associated with the shipment. For example, Carrier’s shipping containers equipped with Sensitech

      devices that utilize TripLINK telematics send GPS location information and associated alerts.

      Therefore, on information and belief, Carrier’s shipping containers equipped with Sensitech devices

      that utilize TripLINK telematics detect events related to deviation from a pre-determined

      transportation route (e.g., “geofencing”).

126. As described above (see ¶ 90), and upon information and belief, Carrier further provides an

      apparatus wherein the event is a detection of a shipment temperature which deviates from a shipment

      temperature requirement. For example, Carrier’s shipping containers equipped with Sensitech

      devices transmit alerts to Carrier’s customers when the temperature in the container is detected

      beyond a threshold, and therefore, detects events including, but not limited to, deviation in shipment

      temperature.

127. As described above (see ¶ 55), and upon information and belief, Carrier further provides an

      apparatus wherein the shipping container, the pallet, or the piece of luggage, is a refrigerated




  ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                PAGE | 44
        container, a heated container, or an insulated container. For example, some of Carrier’s shipping

        containers are refrigerated containers.

128. To the extent Carrier continues, and has continued, its infringing activities noted above in an

        infringing manner post-notice of the ’731 Patent, such infringement is necessarily willful and

        deliberate.

129. On information and belief, Carrier has a policy or practice of not reviewing the patents of others.

        Further on information and belief, Carrier instructs its employees to not review the patents of others

        for clearance or to assess infringement thereof. As such, Carrier has been willfully blind to the

        patent rights of Plaintiff.

130. Each of Carrier’s aforesaid activities has been without authority and/or license from Plaintiff.

                                                  PRAYER FOR RELIEF

                      WHEREFORE, Transcend respectfully requests the Court enter judgment against Carrier:

   1.       Declaring that Carrier has infringed each of the Transcend Patents;

   2.       Declaring that Carrier’s infringement of each of the Transcend Patents has been willful and

            deliberate;

   3.       Awarding Transcend compensatory damages as a result of Carrier’s infringement of the

            Transcend Patents;

   4.       Awarding Transcend treble damages and pre-judgment interest under 35 U.S.C. § 284 as a result

            of Carrier’s willful and deliberate infringement of the Transcend Patents;

   5.       Granting a permanent injunction pursuant to 35 U.S.C. § 283, enjoining Carrier from further acts

            of infringement with respect to the Transcend Patents;

   6.       Awarding Transcend its costs, attorneys’ fees, expenses, and interest;

   7.       Awarding Transcend ongoing post-trial royalties; and




   ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                                 PAGE | 45
8.    Granting Transcend such further relief as the Court finds appropriate.



                                          JURY DEMAND

      Transcend demands trial by jury, under Fed. R. Civ. P. 38.



 Dated: June 2, 2021                               Respectfully Submitted

                                                   /s/ René A. Vazquez
                                                   René A. Vazquez
                                                   Virginia Bar No. 41988
                                                   rvazquez@ghiplaw.com
                                                   Randall T. Garteiser
                                                   Texas Bar No. 24038912
                                                   rgarteiser@ghiplaw.com
                                                   M. Scott Fuller
                                                   Texas Bar No. 24036607
                                                   sfuller@ghiplaw.com

                                                   GARTEISER HONEA, PLLC
                                                   119 W. Ferguson Street
                                                   Tyler, Texas 75702
                                                   Telephone: (903) 705-7420
                                                   Facsimile: (903) 405-3999

                                                   ATTORNEYS FOR
                                                   TRANSCEND LLC




ORIGINAL COMPLAINT FOR PATENT INFRINGEMENT                                     PAGE | 46
